Citation Nr: 1646821	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a digestive system disorder, to include
gastroesophageal reflux disorder (GERD), as secondary to service-connected disabilities and herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971 and from
September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2010, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record. 

This case was previously before the Board in October 2010 and May 2014 when it was remanded for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

When this case was before the Board in May 2014, the issues on appeal included entitlement to an increased rating for coronary artery disease.  The Board remanded the increased rating claim to provide the Veteran a statement of the case (SOC).  A SOC was issued to the Veteran in April 2016, but a substantive appeal was not received.  The appeal was not perfected, it has not been certified to the Board, and the Veteran has not indicated that he wishes to pursue it.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal in this case.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claim for a higher initial rating for coronary artery disease is not currently before the Board.  


FINDING OF FACT

The Veteran's GERD is etiologically related to medications used to treat service-connected hypertension and coronary artery disease.



CONCLUSION OF LAW

Service connection for a digestive system disorder, currently diagnosed as GERD, is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

The Veteran contends that service connection is warranted for a digestive system disorder as it was incurred secondary to medications used to treat service-connected disabilities.  Medical reports from VA and private physicians establish the presence of a current disability; in April 2002, a private doctor noted the Veteran's history of GERD and a hiatal hernia and VA examinations in January 2011 and December 2015 confirmed the current diagnosis of GERD. A January 2011 upper gastrointestinal barium study (UGI) also indicated current gastric reflux/GERD.  

Additionally, the record establishes a nexus between the Veteran's GERD and the medications used to treat his service-connected hypertension and coronary artery disease.  The December 2015 VA examiner issued a medical opinion identifying three "probable causes" for the development of the Veteran's GERD, including alcohol abuse, tobacco abuse, and heart and hypertension medication.  Although the majority of the Veteran's GERD was attributed to his past substance abuse, the examiner clearly found that medication used to treatment service-connected disabilities was a likely causative factor in the Veteran's GERD and the exact percentage of each identified cause could not be determined without resorting to speculation.  The Board will therefore resolve any doubt in the Veteran's favor and find that service connection is warranted for GERD as secondary to service-connected hypertension and heart disease and their associated medications. 
The grant of service connection in this case is limited to a digestive disorder currently diagnosed as GERD.  The Veteran's original claim for service connection was for conditions specified as a "hiatal hernia" and "gastro esophageal reflux."  The claim was then characterized as a "digestive system disorder, to include gastroesophageal reflux disorder" by the Board in October 2010 to encompass all related symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's claim for service connection is therefore interpreted to include all his currently diagnosed digestive disorders.  

With respect to the Veteran's claimed hiatal hernia, the Board notes that the record is entirely negative for objective medical evidence of this condition.  The Veteran's private doctor recorded a past history of a hernia in April 2002, five years before the Veteran's claim for service connection was received in July 2007, and the January 2011 and December 2015 VA examiners did not identify any evidence of a current hiatal hernia.  A hernia was also not indicated by the January 2011 UGI.  As there is no competent medical evidence of the existence of a hiatal hernia at any time during the Veteran's appeal, service connection is not possible for this condition.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Thus, the grant of service connection for GERD includes all digestive system symptomatology and the award of service connection in this decision constitutes a complete grant of the claim on appeal.   

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a digestive system disorder, currently diagnosed as GERD, as secondary to service-connected hypertension and coronary artery disease is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


